 
    
   
 

Case 1:19-cv-08324-DLC Document1i7 Filed 02/11/20 Page 1 of 1

Robert W. Sadowski PLLC

Fax: 646-503-5348

800 Third Avenue, 2h er
rsadowski(@robertwsadowski.com

New York, New York 10 or
Phone: 646-503-5341 i

 
  
 

Via ECF

Hon, Denise L. Cote ebruary 11, 2020

United States District Judge

United States District Court a ang ——

506 Pearl Street, Room 1910 ant) Fh

New York, New York 10007 ,
Re: Dr. Amro Ali v. Westchester Medical Center et al., 1:19-cv-08324 (DLC)

 

Dear Judge Cote:

We represent the Plaintiff Dr. Amro Ali (“Dr. Ali”) in the above-referenced action, which
is currently scheduled for the initial scheduling conference on February 28, 2020 at 11:00 a.m.
We are requesting a brief adjournment of the conference. This is the first request for an
adjournment, and counse! for defendants have graciously agreed to an adjournment of the
conference. The reason for the request for an adjournment is that I am scheduled to be in
Washington, D.C., at a False Claims Act conference sponsored by the American Bar Association
on February 27 & 28, 2020.

Respectfully submitted,
sfRobert W. Sadowski
Robert W. Sadowski

“rhe mA cmetce C4 fe {| cnn
he 3 /u/ a0 ay oe

Ue be.
pape

 
